UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                               No. 99-20059
                             Summary Calendar



                              NANCY T. KING,

                                                       Plaintiff-Appellant,


                                  VERSUS


           BOARD OF REGENTS, of Texas Southern University;
         ENOS CABELL, in His Official Capacity as Chairman
       of the Board of Regents of Texas Southern University;
            JAMES M. DOUGLAS, in His Official Capacity as
      President of Texas Southern University and Individually;
       JAMES GINN, Individually; JOANN HORTON, Individually,

                                                   Defendants-Appellees.




              Appeal from the United States District Court
                   For the Southern District of Texas
                              (H-97-CV-446)
                               June 21, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Nancy    T.   King   ("King")   was   employed    by   Texas   Southern

University ("TSU") as a mathematics teacher under a series of one-

year contracts beginning with the 1991-92 academic year and ending


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
with the 1995-96 academic year.       Beginning in 1995, King applied

for appointment as an assistant professor in the Mathematics

Department on tenure track.    Her first application and subsequent

applications were denied.     King filed her original complaint in

February 1997, against the Board of Regents of Texas Southern

University and various individual defendants in both their official

and individual capacities. King claimed violations of her right to

due process under the Fourteenth Amendment and her right to free

speech under the First Amendment.      The trial court dismissed the

due process claim on summary judgment.      The case was tried on the

First Amendment free speech claim to a jury.      Based on the jury’s

answers and their verdict, the district court entered a Final

Judgment that King take nothing by her suit.     King moved for a new

trial which was denied and King now appeals to this Court.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.      For

the reasons stated by the district judge in her Memorandum and

Opinion filed under date of December 22, 1998, we are satisfied

that the district judge did not commit reversible error in her

rulings on King’s motions for judgment as a matter of law and for

new trial.   Accordingly, the Final Judgment herein is

                AFFIRMED.




                                  2